EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 3, line 1, delete the number “1” and replace it with the number - - 2 - -;
in claim 4, line 1, delete the number “1” and replace it with the number - - 2 - -;
in claim 6, line 1, delete the number “1” and replace it with the number - - 2 - -; 
in claim 7, line 1, delete the number “1” and replace it with the number - - 2 - -; and
in claim 8, line 1, delete the number “1” and replace it with the number - - 2 - -.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 2/28/2022.  In relation to the patentability of the pending claims, the arguments presented on pages 6 to 10 of the Remarks of the cited amendment are found to be persuasive.  The amendments to claims 2, 9, and 17 overcome the pending rejections.  Specifically, amended independent claim 2 now recites, in part, "a transparent top comprising a substantially planar inner surface and a reference feature configured to indicate a treatment area", "the tool conduit is configured to allow passage of a distal end of a tissue treatment tool to move side-to-side into the chamber and the tissue treatment tool being disposed to move parallel to the substantially planar inner surface of the transparent top" and " the tissue treatment tool is a cutting blade drivable by a motor module, wherein the motor module is configured to reciprocate the cutting blade."  The prior art of record does not disclose or suggest these new limitations.

Amended independent claim 17 now recites, in part, "a chamber defined by the inner surface of the transparent top and an inner surface of the raised sidewall" and "a vacuum port extending through the raised sidewall and in fluid communication with the chamber, the chamber configured to elevate target tissue relative to surrounding tissue upon application of vacuum pressure to the chamber through the vacuum port."  The prior art of record does not disclose or suggest these new limitations.
In relation to the pending double patenting rejection, in light of the amendments above, the pending claims are now considered to be patentably distinct, and therefore, the rejection is hereby withdrawn. Based on the above comments, claims 2-21 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783